389 Mich. 329 (1973)
206 N.W.2d 625
CITY OF DETROIT
v.
RABAUT
No. 15 March Term 1973, Docket No. 54,163.
Supreme Court of Michigan.
Decided April 27, 1973.
*330 Michael M. Glusac, Corporation Counsel, and Ronald R. Sogge, Assistant Corporation Counsel, for plaintiff.
Travis, Warren, Nayer & Burgoyne (by John M. Roche), for defendants.
PER CURIAM:
The City of Detroit, pursuant to its long standing practice, brought proceedings in Recorder's Court for the City of Detroit to condemn certain real property in that city.
The defendants moved to dismiss the proceedings on the grounds that recorder's court had no jurisdiction to try condemnation cases, and the trial judge granted their motion.
We granted leave to appeal prior to decision by the Court of Appeals because we are persuaded that the question of whether recorder's court has jurisdiction to try condemnation cases is of considerable importance and urgency.
The Constitution of 1963 provides (art 6, § 1):
"The judicial power of the state is vested exclusively in one court of justice which shall be divided into one supreme court, one court of appeals, one trial court of general jurisdiction known as the circuit court, one probate court, and courts of limited jurisdiction that the legislature may establish by a two-thirds vote of the members elected to and serving in each house."
Recorder's court is one of those courts of limited jurisdiction which the Legislature established. It is a "municipal" court and a "court of record", but so describing it does not define its jurisdiction.
In 1857, when recorder's court was established *331 in its present form by 1857 PA 55 (Chapter VI) it was given original and exclusive jurisdiction of all crimes, misdemeanors, and offenses committed within the corporate limits of the City of Detroit except "in cases cognizable by the police court of the City of Detroit or by the justices of the peace of said city", and expressly granted the power and jurisdiction of a circuit court in like cases. It was also given condemnation jurisdiction (Chapter VII) in connection with the opening, altering and closing of streets.
The Charter of 1883 (1883 Local Act 326) which continued the recorder's court, continued its criminal jurisdiction in specific language but did not mention any condemnation jurisdiction. Thus the Charter of the City of Detroit ceased to be the source of condemnation jurisdiction for recorder's court in 1883.
In that same year, however, just before the new charter was granted by the Legislature, recorder's court was given condemnation jurisdiction by another statute.
1883 PA 124 which dealt with condemnation by cities and villages provided for jurisdiction over condemnation proceedings and mandated their institution in that court in "cities having a Recorder's Court". Accordingly from 1883 until June 27, 1967 when that statute was repealed by 1967 PA 120, recorder's court had jurisdiction over condemnation cases by virtue of the 1883 act.
In this appeal the City argued that recorder's court's jurisdiction to entertain condemnation cases arising in the City of Detroit is an inherent and integral part of its jurisdiction as it evolved as a municipal court. This begs the question.
Jurisdiction does not "inhere" in a court, it is conferred upon it by the power which creates it.
*332 For this reason we hold that the 1967 repeal of 1883 PA 124 revoked the jurisdiction over condemnation proceedings which recorder's court had and unless and until the Legislature sees fit to restore it, that court has no condemnation jurisdiction.
Affirmed. No costs.
T.M. KAVANAGH, C.J., and T.E. BRENNAN, T.G. KAVANAGH, SWAINSON, WILLIAMS, LEVIN, and M.S. COLEMAN, JJ., concurred.